Exhibit 10.4


































ASSUMPTION REINSURANCE AGREEMENT


between


UNIVERSAL GUARANTY LIFE INSURANCE COMPANY


and


FIRST INTERNATIONAL LIFE INSURANCE COMPANY





 




TABLE OF CONTENTS





   
Page
ARTICLE I
 
DEFINITIONS…………………………………...……….
1
ARTICLE II
 
BUSINESS ASSUMED…………………………..………
3
ARTICLE III
 
ASSUMPTION CERTIFICATES……………………..….
5
ARTICLE IV
 
GENERAL PROVISIONS………………………..………
7
ARTICLE V
 
CONSIDERATION FOR ASSUMPTION
   REINSURANCE………………………………..………
 
 
10
ARTICLE VI
 
DUTY OF COOPERATION………………………...……
10
ARTICLE VII
 
ARBITRATION…………………………………..………
11
ARTICLE VIII
 
INDEMNIFICATION……………………………..……...
11
ARTICLE IX
 
EXECUTORY CONTRACT AND INSOLVENCY
   SETOFF………………………………………………….
 
 
12
ARTICLE X
 
MISCELLANEOUS PROVISIONS……………..……….
13





EXHIBITS


A
 
 
Policyholder Notice
B
 
 
Certificate of Assumption
C
 
Notice of Objection to Assumption




 
ASSUMPTION REINSURANCE AGREEMENT


This Assumption Reinsurance Agreement (the "Assumption Agreement"), is made and
entered into as of September 30, 1996, by and between UNIVERSAL GUARANTY LIFE
INSURANCE COMPANY, a life insurance company (the "Company), and FIRST
INTERNATIONAL LIFE INSUARNCE COMPANY, a life insurance company (the
"Reinsurer").


WHEREAS, the Company and the Reinsurer have entered into a Coinsurance
Agreement, as of the date hereof (the "Coinsurance Agreement"), pursuant to
which the Company has agreed to cede to the Reinsurer, and the Reinsurer has
agreed to accept the indemnity reinsure, on a 100% coinsurance basis, all of the
Reserves and Liabilities (as hereinafter defined), but not reserves for incurred
but not reported claims and immediate payment of claims, arising under or with
respect to the Reinsured Policies (as hereinafter defined); and


WHEREAS, the Coinsurance Agreement provides that, upon the occurrence of certain
events as specified in Article XVI therein, the Reinsurer shall have the right,
in its sole discretion, to elect to assumption reinsure the Reinsured Policies,
with a concurrent novation and complete release of the Company from any
liability under such Reinsured Policies, on a state by state basis after the
Effective Date upon the receipt of any and all applicable regulatory approvals
and notice to relevant Policyholders followed by expiration of the applicable
period with no opt out by such Policyholders or the obtaining of required
consents from such Policyholders, as the case may be, under the terms and
conditions set forth herein;


NOW THEREFORE, in consideration of the foregoing and the mutual agreements set
forth herein, the company and the Reinsurer mutually agree as follows:


ATRICLE I


DEFINITIONS


As used in this Assumption Agreement, the following capitalized terms shall have
the following meanings (definitions are applicable to both the singular and the
plural  forms of each term defined in this Article I):


"Assumption Date" shall have the meaning set forth in Section 2.4.


"Business Day" means any day other than a Saturday or Sunday or a day on which
banking institutions in the States of New York, Ohio and Delaware are permitted
or obligated by law to be closed.


"Certificate of Assumption" shall have the meaning set forth in Section 3.1.


"Coinsurance Agreement" shall have the meaning set forth in the first recital
hereof.


"Effective Date" shall have the same meaning as in the Coinsurance Agreement.


"Extra Contractual Liabilities" shall have the same meaning as in the
Coinsurance Agreement.


"Insolvency Proceedings" shall have the meaning set forth in Section 9.5.


"Notice of Objection" shall have the meaning set forth in Section 3.1.


"Novated Policies" means the Reinsured Policies with respect to which no
rejection of assumption has been filed by a Policyholder pursuant to the terms
of Section 3.2 of this Assumption Agreement (or with respect to which other
applicable regulatory requirements have been met), and with respect to which the
terms of Section 3.4 apply.


"Person" means any corporation, individual, joint stock company, joint venture,
partnership, unincorporated association, governmental regulatory entity,
country, state or political subdivision thereof, trust or other entity.


"Policyholder" means a holder of a Reinsured Policy.


"Policyholder Notice" shall have the meaning set forth in Section 3.1.


"Policy Loans" shall have the same meaning as set forth in the Coinsurance
Agreement.


"Reinsured Policies" means all paid-up insurance policies, issued by the
Company, that are in force on the Effective Date, except policies offered in
settlement to so called "HIV" policyholders and paid-up business associated with
the Company's Jr./Sr. Plan Single Premium Interest Sensitive Whole Life
Policies, including, without limitation, policy loans.


"Reserves and Liabilities" means the statutory reserves held by the Company as
of the Effective Date in support of the policy liabilities arising under the
Reinsured Policies and payable after the Effective Date (determined by reference
to lines 1, 5, 7 and 8 on page 3 of its 1995 Annual Statement Blank) less Policy
Loans.


"Reinsurance Agreement" shall have the same meaning as in the Coinsurance
Agreement.


ATRICLE II


BUSINESS ASSUMED


2.1
Coverage.  After the Effective Date and upon the terms and subject to the
conditions, including Section XVI of the Coinsurance Agreement, and other
provisions of this Assumption Agreement and any required governmental and
regulatory consents and approvals, the Company, if requested to do so by the
Reinsurer, hereby agrees to cede to the Reinsurer and the Reinsurer hereby
agrees to accept and reinsure, on an assumption basis, any Reinsured Policy. 
Reinsurance pursuant to this Section 2.1 shall occur no less frequently than on
a monthly basis until all Reinsured Policies have been assumed pursuant to the
provisions of Article III hereunder; provided, however, that reinsurance may
occur more frequently if the parties hereto agree.
   
2.2
Exclusions.  This Assumption Agreement does not apply to and specifically
excludes from coverage any Extra Contractual Liabilities.  In addition, the
Reinsurer shall not assume, and shall be indemnified by the Comapny for, all
guaranty fund assessments and premium taxes or similar charges imposed on or
with respect to the Reinsured Policies to the extent that such assessments,
taxes or charges are based on premiums remitted prior to the Effective Date.
   
2.3
Transfer of Reserves.  Notwithstanding the provisions of Section 2.1 hereof, the
Reinsurer will not be deemed to have accepted and reinsured, on an assumption
basis, any Reinsured Policy unless the Reserves and Liabilities underlying such
Reinsured Policy shall have been ceded by the Company to the Reinsurer, and
accepted by the Reinsurer, pursuant to Article II of the Coinsurance Agreement,
effective as of the Effective Date.
   
2.4
Assignment of Ceded Reinsurance.
       
(a)
Regardless of whether reinsurance novation agreements are entered into between
the Reinsurer and any reinsurer, the Reinsurer shall be substituted for and
succeed to all of the rights and liabilities of the Company, and shall, as
between the parties hereto, be recognized for all purposes as the "Company"
thereunder in substitution for the Company, under any Reinsurance Agreements in
effect as of the date that the provisions of Section 2.1 hereunder take effect
(the "Assumption Date") with any reinsurer relating to the Reinsured Policies. 
For consideration which has already been provided for in Article IV of the
Coinsurance Agreement, as of the Assumption Date, the Company shall assign,
transfer and convey, and the Reinsurer shall be bound by and assume, any and all
rights and obligation of the Company under any Reinsurance Agreement including
amounts held by or which may become due from reinsurers for policy liabilities
under the Reinsured Policies or for benefits or other amounts paid by the
Company prior to the Assumption Date.  The Company and the Reinsurer shall use
their best efforts to effect, as promptly as possible, an endorsement to each
Reinsurance Agreement substituting the Reinsurer for the Company and to amend
the Ceded Reinsurance Agreement to comply with the credit for reinsurance
provisions of (i) the Delaware Insurance Law and (ii) any other statute or
regulation applicable to the cession of reinsurance by foreign life insurance
companies.  The Company agrees to enter into such endorsements and, if
reasonably requested by the Reinsurer, aid the Reinsurer, at the Reinsurer's
expense, in obtaining any such endorsement.
 
 
(b)
From the Assumption Date, the Company hereby agrees that all amounts due the
Reinsurer hereunder pursuant to the Reinsurance Agreements shall be paid
directly to the Reinsurer by reinsurers and reinsurance brokers.  The Company
shall, if reasonably requested by the Reinsurer, aid the Reinsurer, at the
Reinsurer's expense, in collection of all amounts due from reinsurers.  From the
Assumption Date, the collectability of such reinsurance shall be the ultimate
responsibility of the Reinsurer and shall be at the risk and for the account of
the Reinsurer in the event such reinsurance is not collected.
 
 
(c)
From the Assumption Date, the Reinsurer shall have full power and authority as
attorney-in-fact for the Company to act for and on behalf of the Company with
respect to any and all letters of credit and trust funds outstanding for the
benefit of the Company pursuant to the terms of any of the Reinsurance
Agreements.  The Company and the Reinsurer shall, at the expense of the
Reinsurer, each use their best efforts to the extent mutually agreed to be
necessary, to cause the reinsurers of the Company under the Reinsurance
Agreements to post replacement letters of credit or establish replacement trust
funds to be issued or established directly in favor and for the benefit of the
Reinsurer in the same or a grater amount and on terms equally as favorable to
the Reinsurer, unless the Reinsurer shall otherwise consent.  The Company agrees
to transfer to the Reinsurer all funds withheld from reinsurers under the
Reinsurance Agreements.



ARTICLE III


ASSUMPTION CERTIFICATES


3.1
Policyholder Notices.  Upon the request of the Reinsurer to reinsure, on an
assumption basis, a Reinsured Policy pursuant to Section 2.1 hereof, and to the
extent that the reinsurance of such Reinsured Policy is permitted or approval
therefore has been granted under applicable laws, rules or regulations or
positions of insurance regulatory authorities, the Reinsurer shall prepare, with
the cooperation of the Company, a Policyholder notice ("Policyholder Notice"),
certificate of assumption ("Certificate of Assumption") and objection form
("Objection Form"), and mail them to the Policyholder of such Reinsured Policy. 
Subject to regulatory requirements of the various states, the Policyholder
Notices, Certificates of Assumption and Objection Forms to be delivered to
Policyholders pursuant to this Section 3.1 shall be substantially in the forms
attached hereto as Exhibit A, B and C, respectively.
 
3.2
Right to Object.  Subject to regulatory requirements of the various states, the
Company and the Reinsurer agree that a Policyholder will be allowed to remain a
Policyholder of the Company if such Policyholder refuses to effect the
assumption of its Reinsured Policy in accordance with this Article III during
the applicable period set forth in the Policyholder notice, and all of the
rights and obligations of the Company and the Policyholder under such Reinsured
Policy and of the Company and the Reinsurer under the Coinsurance Agreement with
respect to such Reinsured Policy, shall remain the same.
 
3.3
Novated Policies.  In the event that a Reinsured Policy defined herein as a
Novated Policy is determined by applicable regulatory authorities or by judicial
decision (in either case, following the exhaustion of all rights of appeal) not
to have been novated, such Reinsured Policy shall, for all purposes of this
Assumption Agreement, be deemed never to have been a Novated Policy. 
Notwithstanding the foregoing, the fact that a Reinsured Policy has not been or
cannot be assumed and novated by the Reinsurer pursuant to the terms and
conditions of this Assumption Agreement, for whatever reason, shall in no event
cause it not to be a Reinsured Policy under the Coinsurance Agreement.
 
3.4
Direct Obligations.  The Reinsurer shall be the successor to the Company under
the Novated Policies as if the Novated Policies were direct obligations
originally issued by the Reinsurer.  The Reinsurer shall be substituted in the
place and stead of the Company, and each Policyholder, insured or beneficiary
under a Novated Policy shall disregard the Company as a party thereto and treat
the Reinsurer as if it had been originally obligated thereunder.  Such Persons
shall have the right to file claims or take other actions under the Novated
Policies on or after the effective date of such novation directly with the
Reinsurer, and shall have a direct right of action for insurance liabilities
reinsured thereunder against the Reinsurer, and the Reinsurer hereby consents to
be subject to direct action taken by any such Persons under a Novated Policy. 
The Reinsurer accepts and assumes the Novated Policies subject to any and all
defenses, setoffs and counterclaims to which the Company would be entitled with
respect to such insurance liabilities, it being expressly understood and agreed
by the parties hereto that no such defenses, setoffs or counterclaims are waived
by the execution of this Assumption Agreement or the consummation of the
transactions contemplated hereby and that the Reinsurer shall be fully
subrogated to all such defenses, setoffs and counterclaims.
 
3.5
Release of Company; Indemnity.  Upon the consummation of the assumption
reinsurance of a Reinsured Policy from the Company to the Reinsurer under this
Reinsurance Agreement, the Company shall be released from any and all liability,
except for Extra Contractual Liabilities, with respect to such Reinsured
Policy.  From and after the consummation of the assumption reinsurance of a
Reinsured Policy pursuant to this Assumption Agreement, the Reinsurer agrees to
indemnify the Company for any and all damages, costs and expenses, including
reasonable legal counsel fees and disbursements, arising out of, based upon or
relating to such Novated Policy; provided, however, that the Reinsurer shall be
under no obligation to indemnify the Company for any Extra Contractual
Liabilities.



ARTICLE IV


GENERAL PROVISIONS


4.1
Policy Administration.  To the extent that such transfers have not already taken
place pursuant to the terms and conditions of the Coinsurance Agreement, the
Company agrees to cooperate fully with the Reinsurer in the transfer of all
books, records, papers or any other documents relating to such Novated Polices.
 
4.2
Billing and Collections.  Effective on the respective dates on which the
novation of any Reinsured Policy is effective, the Reinsurer shall have sole
responsibility for billing and collecting policy loan repayments, interest and
the making of payments of dividends in respect of the Novated Policies, subject
to the terms of any administrative or other agreements between the parties
hereto that have been or heretofore may be entered into and the terms of
agreements between the Reinsurer and its agents or subcontractors.
 
4.3
Misunderstandings and Oversights.  If any delay, omission, error or failure to
pay amounts due or to perform any other act required by this Assumption
Agreement is unintentional and caused by misunderstanding or oversight, the
Company and the Reinsurer will adjust the situation to what it would have been
had the misunderstanding or oversight not occurred.  The party first discovering
such misunderstanding or oversight, or act resulting from the misunderstanding
or oversight, will notify the other party in writing promptly upon discovery
thereof, and the parties shall act to correct such misunderstanding or oversight
within thirty (30) Business Days of receipt of such notice.  However, this
Section shall not be construed as a waiver by either party of its right to
enforce strictly the terms of this Assumption Agreement.
 
4.4
Litigation; Claims.  The Reinsurer shall be responsible for the handling of, and
all costs and expenses, including legal fees, relating to, litigation or other
claims under the Novated Policies.  Notwithstanding the foregoing, the Reinsurer
shall have no liability for such costs and expenses to the extent they arise out
of or are based on any Extra Contractual Liabilities, and to the extent that the
Reinsurer incurs any such costs or expenses, the Reinsurer shall be indemnified
by the Company.
 
 
4.5
 
Non-Compete.  The Company shall take no action directly or indirectly to induce
any Policyholder of a Novated Policy to terminate, reinstate, lapse or exchange
such policy.
 
4.6
Compliance with Applicable Laws and Regulations.
 
 
(a)
Intent of Parties.  It is the intention of the parties that this Assumption
Agreement shall be interpreted in accordance with the laws as of the date of
execution hereof by both parties and comply with all existing applicable state
and federal laws and regulations, and as from time to time are or may be in
effect, in such a way that the Reinsured Policies remain reinsured on the
coinsurance plan and contingent assumption plan.
 
 
(b)
Procedures to Reflect Changes in Laws or Regulations.  In the event that it is
determined by an insurance regulatory authority or the Internal Revenue Service
or by either party upon the advise of an insurance regulatory authority or the
Internal Revenue Service that this Assumption Agreement fails to conform to the
requirements of existing applicable laws and regulations and that the Assumption
Agreement may be brought into conformity with said requirements only by means of
a material change to the Assumption Agreement, or in the event that such laws or
regulations are changed subsequent to the Effective Date and such change has a
material adverse affect on either party or requires a material change to the
Assumption Agreement in order for the Assumption Agreement to conform with
applicable laws and regulations, the parties shall exercise reasonable efforts
to reach an agreement to amend the Assumption Agreement so as to return the
parties to the economic position that they would have been in had no such change
occurred or so that both parties share the economic position that they would
have been in had no such change occurred or so that both parties share the
economic detriment of such change equally.  If the parties are unable to reach
an agreement to amend the Assumption Agreement, then the differences between the
parties shall be resolved through arbitration in accordance with the provisions
of Article VII.  In the event that any changes required to conform the
Assumption Agreement to the requirements of applicable law or regulation is not
material, the Assumption Agreement shall be amended accordingly.  In no event,
however, shall this provision prevent either party from exercising any right it
otherwise has under this Assumption Agreement.  For purposes of this Section 4.6
(b), the word "material" shall mean, when used with respect to (i) any change in
law or regulation, or any change into the Assumption Agreement necessary to
bring the Assumption Agreement into conformity with the requirements of any law
or regulation; or (ii) any delay, omission, error or failure to pay amounts due
or to perform any other act required under this Assumption Agreement; or (iii)
any default, that the effect or effects of any of (i), (ii) or (iii) above
(either individually or cumulatively) results in a deviation from a projected
return under this Assumption Agreement (absent the occurrence of (i), (ii) or
(III) above, either individually or cumulatively) by at least five percent (5%),
measured from the first day that the occurrence of (i), (ii) or (iii) above, or
series thereof, taken into account on a cumulative basis, occurred or becomes
effective.
 
 
(c)
Notification of Disapproval or Change in Law.  The Company shall promptly notify
the Reinsurer of any disapprovals, recommended changes or statements regarding
the Assumption Agreement that are made by any insurance or tax regulatory
authorities and of any change in law, regulation or rulings affecting this
Assumption Agreement.  The Reinsurer shall be allowed to make its own defense of
the Assumption Agreement with said authorities.
 
4.7
Recoupment and Failure of Consideration.  If either party to this Assumption
Agreement fails to perform this Assumption Agreement in full, then the other
party has the right to suspend performance, and if the defaults cannot be cured,
within one hundred and twenty (120) days following delivery of written notice
from the non-defaulting party to the defaulting party, to terminate this
Assumption Agreement.  Alternatively, the non-defaulting party can recoup
damages (including, without limitation, the amount owned plus interest from the
date owed and calculated at the Chase Bank prime rate plus two points) from
future settlements between the parties.



ARTICLE V


CONSIDERATION FOR ASSUMPTION REINSURANCE


5.1
Consideration.  The consideration provided for in Article IV of the Coinsurance
Agreement shall be the consideration for the assumption of the Novated Polices
(as direct obligations) by the Reinsurer, and there shall be no additional
consideration or premium due or payable under this Assumption Agreement.



ARTICLE VI


DUTY OF COOPERATION


6.1
Duty of Cooperation.  Each party hereto shall cooperate fully with the other in
all reasonable respects in order to accomplish the objectives of this Assumption
Agreement.  This duty to cooperate shall include obtaining the governmental and
regulatory consents and approvals and taking the other steps necessary for the
assumption of the Reinsured Policies, as described in Article III hereof.  In
addition, this duty to cooperate shall include making available any Reinsured
Policy records which either party subsequently may require to resolve issues
related to claims or liabilities.  The Company and the Reinsurer agree to
perform such additional acts and execute such additional documents and
agreements as may be necessary or desirable to carry out the purposes and
objectives of this Assumption Agreement; provide however, that Reinsurer shall
reimburse the Company for reasonable out-of-pocket expenses incurred by the
Company.





ARTICLE VII


ARBITRATION


7.1
General.  Any dispute or difference between the parties with respect to the
operation or interpretation of, or arising from or relating to, this Assumption
Agreement on which and amicable understanding cannot be reached shall be decided
pursuant to and in accordance with the terms, conditions and procedures set
forth in Article X1 of the Coinsurance Agreement.
 
7.2
Survival.  This Article shall survive termination of this Assumption Agreement.
   



ARTICLE VIII


INDEMNIFICATION


8.1
The Company.  The Company hereby agrees on demand to indemnify and hold harmless
the Reinsurer, and its respective officers, directors and employees from and
against any and all demands, actions, proceedings, suits (by any person) and
liabilities, paid or incurred (including reasonable attorneys' fees), resulting
from or arising out of the breach of or failure to perform any of the duties,
obligations, covenants or agreements of the Company contained in this Assumption
Agreement.
 
8.2
The Reinsurer.  The Reinsurer hereby agrees to indemnify and hold harmless the
Company, and its respective officers, directors and employees from and against
any and all demands, actions, proceedings, suits (by and Person) and
liabilities, paid or incurred (including reasonable attorneys' fees), resulting
from or arising out of the breach of or failure to perform any of the duties,
obligations, covenants or agreements of the Reinsurer contained in this
Assumption Agreement.
 
8.3
Survival of Article.  This Article shall survive termination of this Assumption
Agreement.



ARTICLE IX


EXECUTORY CONTRACT AND INSOLVENCY-SETOFF


9.1
Insolvency-Setoff (or Offset).  In the event either party to the Assumption
Agreement shall be the subject of insolvency proceedings ("Insolvency
Proceedings") all independent debts on unrelated contracts between the parties
shall be setoff to the extent:
 
 
(a)
the debt from the creditor to the insolvent arose pre-petition.
 
 
(b)
the debt from the insolvent to the creditor arose pre-petition.
 
 
(c)
the debts are mutual, meaning they are between the two parties to this
Assumption Agreement, and in the same right and the same capacity.
 
 
The cash payment due on each reinsurance agreement between the parties shall
constitute the "debt" on such agreement.
 
9.2
Adequate Assurance.  In the event of Insolvency Proceedings involving the
Company, the Reinsurer's future performance is conditioned on receiving adequate
assurance of future performance, as defined in the Uniform Commercial Code,
§2-206, and the Official Comments thereunder.
 
9.3
Ipso Facto Clause.  If the receiver, including any liquidator or rehabilitator,
of one of the parties assigns the rights or delegates the duties of this
Assumption Agreement, and the assignee is the subject of Insolvency Proceedings
then the other party may immediately terminate the Assumption Agreement without
further performance.
 
9.4
Executory Contract.  In the event either party to the Assumption Agreement is
the subject of Insolvency Proceedings the receiver of the insolvent, with
respect to future account settlements, may affirm or reject the Assumption
Agreement, but not affirm the rewards and reject the burdens.  If this
Assumption Agreement is neither affirmed nor rejected within one hundred and
twenty (120) days after a party becomes the subject of Insolvency Proceedings,
then the Assumption Agreement shall be deemed to be rejected.
 
 
If either party is the subject of Insolvency Proceedings other than liquidation
proceedings, then the other party may request adequate assurance of continued
performance and the first priority administrative expense with respect to future
performance prior to the time the Assumption Agreement is either affirmed or
rejected, and if such is not provided, then, after one hundred and twenty (120)
days, the other party may treat its future performance as canceled.
 
9.5
Insolvency Proceedings.  For purposes of this Assumption Agreement the term
"Insolvency Proceedings" shall include, but not be limited to, any action by a
state insurance regulatory authority to place a party in, or the actual
commencement of, delinquency proceedings, including conservatorship,
receivership, rehabilitation, reorganization, "adjustment of debts," "voluntary
supervision," or liquidation.



ARTICLE X


MISCELLANEOUS PROVISIONS


10.1
No Third Party Beneficiaries.  This Assumption Agreement is between the Company
and the Reinsurer, and the performance of the obligations of each party under
this Assumption Agreement shall be rendered solely to the other party.  In no
instance shall anyone other than the Company or the Reinsurer, or their
successors or permitted assigns, have any rights, benefits or remedies under
this Assumption Agreement.  Until the Reinsurer has reinsured a Reinsured Policy
on an assumption reinsurance basis pursuant to this Assumption Reinsurance
Agreement, the Reinsurer shall not be liable to any insured, contract owner, or
beneficiary under any Reinsured Policy.
 
10.2
Heading and Exhibit.  Headings used herein are inserted solely for the
convenience of reference and are not a part of this Assumption Agreement and
shall not affect the terms hereof.  The attached Exhibits are part of this
Assumption Agreement.
 
10.3
Notices.  All notices and communications hereunder shall be in writing and shall
be deemed to have been received three (3) Business Days after mailing, or if by
telefax or by hand, when received, and it by overnight mail, on the next
Business Day.  Any written notice shall be by either certified or registered
mail, return receipt requested, or overnight delivery service (providing for
delivery receipt) or delivered by hand.  All notices or communications with the
Reinsurer under this Assumption Agreement shall be addressed as follows:
 
   
First International Life Insurance Company
c/o The Guardian Life Insurance Company of America
201 Park Avenue South
New York, New York  10003
Attention:  Jeremy Starr
Telefax No.:  (212) 598-8659
 
 
All notices and communications with the Company under this Assumption Agreement
shall be directed to:
 
   
Universal Guaranty Life Insurance Company
5250 South Sixth Street
Springfield, Illinois  62750-5147
Attention:  James Melville
Telefax No.:  (217) 786-4372
 
10.4
Severability.  If any term or provision of this Assumption Agreement shall be
held void, illegal, or unenforceable, the validity of the remaining portions or
provisions of this Assumption Agreement shall not be affected thereby; provided,
however, that to the extent that such remaining portions or provisions affect
the economic positions of the parties hereunder, this Assumption Agreement shall
be amended by the parties so as to return the parties to the economic positions
that they would have been in had no such severance occurred or so that both
parties share the economic detriment of such severance equally.
 
10.5
Assignment.  This Assumption Agreement may not be assigned by either party
without the prior written consent of the other and any attempted assignment
without such consent shall be void.
 
10.6
Successors and Assigns.  The provisions of this Assumption Agreement shall be
binding upon and  inure to the benefit of and be enforceable by the parties
hereto and their respective successors and permitted assigns.
 
10.7
Execution in Counterparts.  This Assumption Agreement may be executed by the
parties hereto in any number of counterparts, and by each of the parties hereto
in  separate counterparts, each of which counterparts, when so executed and
delivered, shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.
 
10.8
Amendments.  This Assumption Agreement may be amended only by written amendment
hereto executed by the parties.
 
10.9
Waiver.  The failure of the Company or Reinsurer to insist on strict compliance
with this Assumption Agreement, or to exercise any right or remedy under this
Assumption Agreement, shall not constitute a waiver of any rights provided under
this Reinsurance Agreement, nor stop the parties from thereafter demanding full
and complete compliance nor prevent the parties from exercising such a right or
remedy in the future.
 
10.10
Interpretation.  No provision of this Assumption Agreement shall be construed
against any party on the ground that such party drafted the provision or caused
it to be drafted.
 
10.11
Entire Agreement.  This Assumption Agreement and the Coinsurance Agreement
constitute the sole and entire agreement and understanding between the parties
hereto, and supersedes all prior agreements, whether oral or written, between
the parties, with respect to the subject matter hereof.
 
10.12
Governing Law and Forum.  This Assumption Agreement shall be governed by the
laws of the State of New York, without giving effect to principles of conflicts
or law thereof. Both parties hereby irrevocable and unconditionally submit
themselves to the exclusive jurisdiction of the Courts of the State of New York
for any actions, suits or proceedings of or relating to this Assumption
Agreement and the transactions contemplated thereby that cannot be resolved
pursuant to the provisions of Article VII hereof.
 
10.13
Confidentiality.  Except as required by law or regulatory authority, neither the
Company nor the Reinsurer shall publicly disclose the purchase price or other
terms of the transfer proposed herein, but this restriction shall terminate if
such price and terms shall otherwise become public knowledge.  In the event that
the Reinsurer or its representative are requested or required by oral questions,
interrogatories, requests for information or documents, subpoena, civil
investigation, demand or similar process to disclose any terms or information
regarding such transfer provided, however, that to the extent practicable under
the circumstances the Reinsurer shall give the Company reasonable notice of the
order or request before making the disclosure provided that such notice can be
provided without cost to the Reinsurer.  This Section 10.13 shall survive
termination of this Assumption Agreement and the Coinsurance Agreement.
   
IN WITNESS WHEREOF, the parties hereto have caused this Assumption Agreement to
be executed by their duly authorized representatives.



UNIVERSAL GUARANTY LIFE INSURANCE COMPANY


By
/s/ James E. Melville
 
Name:  James E Melville
 
Title:  President
   
ATTEST
   
/s/ Theodore C. Miller
 
Name:  Theodore C. Miller
 
Title:  Vice President
   



FIRST INTERNATIONAL LIFE INSURANCE COMPANY


By:
/s/ Jeremy Starr
 
Name:  Jeremy Starr
 
Title:  Vice President, Reinsurance
 
October 18, 1996
   
ATTEST:
   
/s/ Benjamin H Mitchell
 
Name:  Benjamin H. Mitchell
 
Title:  Actuary
 
October 18, 1996